Beck, P. J.
This is an application for the writ of habeas corpus. It appears that the applicant, after filing a plea of guilty to a charge of misdemeanor on.the 15th day of September, 1928, was sentenced by the city court of Dublin to be confined in the chain-gang on the public works of Laurens County for twelve months and to pay a fine of $300. He paid the fine; and that part of the sentence relating to confinement in the chain-gang was so molded by the court as to place the defendant on probation after paying the fine and to allow him to serve that part of the sentence without incarceration, with certain conditions imposed, all in accordance with the provision of the act of the General Assembly approved August 16, 1913 (Ga. L. 1913, p. 112). Park’s Penal Code, § 1081(a), (b), (c), (d). Thereafter, and prior to the expiration of the sentence, the probationer was brought before the court on the charge that intoxicating liquor had been found in his possession and in his place of business; and after due examination and hearing of evidence, the court revoked its order of probation and ordered further that he be delivered to the sheriff and be confined in the chain-gang to serve the remainder of the sentence. Thereupon the prisoner sued out a writ of habeas corpus against the sheriff; and upon the hearing the court remanded him to custody. To that judgment the applicant excepted.
The court did not err in rendering the judgment excepted to. Section 1179 of the Penal Code, providing that the time of service shall be shortened for good behavior, is not applicable to the case of one who has been convicted of a misdemeanor and whose sentence is so molded as to allow him to serve the sentence outside the confines of the chain-gang. Under this ruling and the decision in the case of Troup v. Carter, 154 Ga. 481 (114 S. E. 577), the court did not err in refusing to discharge the applicant from custody.

Judgment affirmed.


All the Justices concur.